DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 26 June 2020. Claims 1-20 are pending in the case. Claims 1, 11, and 16 are the independent claims. This action is non-final. 

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:  Claims 1, 11, and 16 recite in part: “wherein said metadata is stored in memory as a media catalogue seperately from said one or more transcoded output media files.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 10-12, and 14-20 are being rejected under 35 U.S.C. 103 as being unpatentable over von Elgg et al. (US 2013/0054837 A1) in view of Lai et al. (US 2008/0231480 A1).
Regarding claim 1, von Elgg teaches a method, comprising the steps of:
obtaining at least one input media file having an input file format and encoded with a codec of a first type (see von Elgg, Paragraph [0067], “FIG. 6 illustrates a screen shot of an example user interface for selecting a file format for a video or audio file to be downloaded and transcoded in a selected format according to various embodiments of the present disclosure.”);

However, von Elgg does not explicitly teach:
automatically determining one or more output media file formats for transcoding said one or more input media files based on statistics of previously transcoded files and statistics of one or more trending media formats for previously downloaded files over a given period of time;

Lai teaches:
automatically determining one or more output media file formats for transcoding said one or more input media files based on statistics of previously transcoded files and statistics of one or more trending media formats for previously downloaded files over a given period of time (see Lai, Paragraph [0103], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered. The streaming servers 222 provide the usage statistics to the resource manager 208, thereby permitting the resource manager 208 to perform cache management functions within the media transcoding engine 106. For example, such usage statistics permit the resource manager 208 to cache the most frequently requested transcoded media content in the most frequently requested destination types.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), and arrived at a method that incorporates statistics. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of performing cache management functions (see Lai, Paragraph [0103]). In addition, both the references (von Elgg and Lai) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

The combination of von Elgg, and Lai further teaches:
transcoding said one or more input media files into one or more transcoded output media files using a codec of a second type to obtain said determined one or more output media file formats, wherein at least one of said output media file formats is a different file format than said input file format (see Lai, Paragraph [0154], “Transcoders 218 convert certain types of media content (referred to herein as a source type) to another type of media content (referred to herein as a destination type).”);
and generating metadata for each of said plurality of transcoded output media files, wherein said metadata is stored in memory as a media catalogue seperately from said one or more transcoded output media files (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered… the tracking of usage statistics is carried out by an optional proxy server (not shown) that channels streaming media content from the streaming servers 222 to the viewer client 102.”).


wherein said generating said metadata comprises enriching one or more existing metadata formats with one or more additional metadata fields (see von Elgg, Paragraph [0091], “A user may request to edit information about an item previously added to the marketplace.”).

Regarding claim 3, von Elgg in view of Lai teaches all the limitations of claim 1. Lai further teaches:
wherein said metadata comprises historical information for a given one of the plurality of transcoded output media files (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered.”).

Regarding claim 4, von Elgg in view of Lai teaches all the limitations of claim 1. Lai further teaches:
wherein said historical information for said given transcoded output media file comprises one or more of: a previous format; a type of encoder used for said transcoding; an encoding time; an indication of whether said transcoding applied parallelization; and a number of cores used in said parallelization (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered.”).

Regarding claim 5, von Elgg in view of Lai teaches all the limitations of claim 1. Lai further teaches:
wherein said separate media catalogue is accessible via a content delivery network and said plurality of transcoded output media files are accessible via a network file system (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered… the tracking of usage statistics is carried out by an optional proxy server (not shown) that channels streaming media content from the streaming servers 222 to the viewer client 102.”).

Regarding claim 6, von Elgg in view of Lai teaches all the limitations of claim 1. Lai further teaches:
wherein the statistics of previously transcoded files comprise a popularity measure of each media format used to transcode said previously transcoded files (see Lai, Paragraph [0103], “such usage statistics permit the resource manager 208 to cache the most frequently requested transcoded media content in the most frequently requested destination types.”).

Regarding claim 10, von Elgg in view of Lai teaches all the limitations of claim 1. von Elgg further teaches:
processing a query of said generated metadata stored in said separate media catalogue (see von Elgg, Paragraph [0086], “client application 118 may query media items filtered or ordered by date; files filtered by arbitrary metadata (such as title, tagging, format, rating, price or creator); details inherent to the media file (such as volume level, overall color values, length or aspect ratio); and/or combinations thereof.”).

Regarding claim 11, von Elgg teaches a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining at least one input media file having an input file format and encoded with a codec of a first type (see von Elgg, Paragraph [0067], “FIG. 6 illustrates a screen shot of an example user interface for selecting a file format for a video or audio file to be downloaded and transcoded in a selected format according to various embodiments of the present disclosure.”);

However, von Elgg does not explicitly teach:
automatically determining one or more output media file formats for transcoding said one or more input media files based on statistics of previously transcoded files and statistics of one or more trending media formats for previously downloaded files over a given period of time;

Lai teaches:
automatically determining one or more output media file formats for transcoding said one or more input media files based on statistics of previously transcoded files and statistics of one or more trending media formats for previously downloaded files over a given period of time (see Lai, Paragraph [0103], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered. The streaming servers 222 provide the usage statistics to the resource manager 208, thereby permitting the resource manager 208 to perform cache management functions within the media transcoding engine 106. For example, such usage statistics permit the resource manager 208 to cache the most frequently requested transcoded media content in the most frequently requested destination types.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), and arrived at a machine that incorporates statistics. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of performing cache management functions (see Lai, Paragraph [0103]). In addition, both the references (von Elgg and Lai) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.


transcoding said one or more input media files into one or more transcoded output media files using a codec of a second type to obtain said determined one or more output media file formats, wherein at least one of said output media file formats is a different file format than said input file format (see Lai, Paragraph [0154], “Transcoders 218 convert certain types of media content (referred to herein as a source type) to another type of media content (referred to herein as a destination type).”);
and generating metadata for each of said plurality of transcoded output media files, wherein said metadata is stored in memory as a media catalogue seperately from said one or more transcoded output media files (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered… the tracking of usage statistics is carried out by an optional proxy server (not shown) that channels streaming media content from the streaming servers 222 to the viewer client 102.”).

Regarding claim 12, von Elgg in view of Lai teaches all the limitations of claim 11. von Elgg further teaches:
said generating said metadata comprises enriching one or more existing metadata formats with one or more additional metadata fields (see von Elgg, Paragraph [0091], “A user may request to edit information about an item previously added to the marketplace.”).

Regarding claim 14, von Elgg in view of Lai teaches all the limitations of claim 11. Lai further teaches:
wherein said historical information for said given transcoded output media file comprises one or more of: a previous format; a type of encoder used for said transcoding; an encoding time; an indication of whether said transcoding applied parallelization; and a number of cores used in said parallelization (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered.”).

Regarding claim 15, von Elgg in view of Lai teaches all the limitations of claim 11. Lai further teaches:
wherein said separate media catalogue is accessible via a content delivery network and said plurality of transcoded output media files are accessible via a network file system (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered… the tracking of usage statistics is carried out by an optional proxy server (not shown) that channels streaming media content from the streaming servers 222 to the viewer client 102.”).

Regarding claim 16, von Elgg teaches a system, comprising:
a memory; and at least one processing device, coupled to the memory, operative to implement the following steps (see von Elgg, Paragraph [0034], “Each computing device could, for example, include one or more processing units, one or more memory units storing data and instructions used by the processing unit(s), and one or more interfaces for communicating over the network 102.”): 
obtaining at least one input media file having an input file format and encoded with a codec of a first type (see von Elgg, Paragraph [0067], “FIG. 6 illustrates a screen shot of an example user interface for selecting a file format for a video or audio file to be downloaded and transcoded in a selected format according to various embodiments of the present disclosure.”);

However, von Elgg does not explicitly teach:
automatically determining one or more output media file formats for transcoding said one or more input media files based on statistics of previously transcoded files and statistics of one or more trending media formats for previously downloaded files over a given period of time;

Lai teaches:
automatically determining one or more output media file formats for transcoding said one or more input media files based on statistics of previously transcoded files and statistics of one or more trending media formats for previously downloaded files over a given period of time (see Lai, Paragraph [0103], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered. The streaming servers 222 provide the usage statistics to the resource manager 208, thereby permitting the resource manager 208 to perform cache management functions within the media transcoding engine 106. For example, such usage statistics permit the resource manager 208 to cache the most frequently requested transcoded media content in the most frequently requested destination types.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), and arrived at a system that incorporates statistics. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of performing cache management functions (see Lai, Paragraph [0103]). In addition, both the references (von Elgg and Lai) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

The combination of von Elgg, and Lai further teaches:
transcoding said one or more input media files into one or more transcoded output media files using a codec of a second type to obtain said determined one or more output media file formats, wherein at least one of said output media file formats is a different file format than said input file format (see Lai, Paragraph [0154], “Transcoders 218 convert certain types of media content (referred to herein as a source type) to another type of media content (referred to herein as a destination type).”);
and generating metadata for each of said plurality of transcoded output media files, wherein said metadata is stored in memory as a media catalogue seperately from said one or more transcoded output media files (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered… the tracking of usage statistics is carried out by an optional proxy server (not shown) that channels streaming media content from the streaming servers 222 to the viewer client 102.”).

Regarding claim 17, von Elgg in view of Lai teaches all the limitations of claim 16. von Elgg further teaches:
wherein said generating said metadata comprises enriching one or more existing metadata formats with one or more additional metadata fields (see von Elgg, Paragraph [0091], “A user may request to edit information about an item previously added to the marketplace.”).

Regarding claim 18, von Elgg in view of Lai teaches all the limitations of claim 16. Lai further teaches:
wherein said metadata comprises historical information for a given one of the plurality of transcoded output media files (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered.”).

Regarding claim 19, von Elgg in view of Lai teaches all the limitations of claim 16. Lai further teaches:
wherein said historical information for said given transcoded output media file comprises one or more of: a previous format; a type of encoder used for said transcoding; an encoding time; an indication of whether said transcoding applied see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered.”).

Regarding claim 20, von Elgg in view of Lai teaches all the limitations of claim 16. Lai further teaches:
wherein said separate media catalogue is accessible via a content delivery network and said plurality of transcoded output media files are accessible via a network file system (see Lai, Paragraphs [0103], [0104], “the streaming servers 222 keep usage statistics pertaining to the media content being delivered as well as the destination types in which the media content is being delivered… the tracking of usage statistics is carried out by an optional proxy server (not shown) that channels streaming media content from the streaming servers 222 to the viewer client 102.”).

Claims 7, and 13 are being rejected under 35 U.S.C. 103 as being unpatentable over von Elgg in view of Lai, further in view of Adrangi (US 2002/0087797 A1). 
Regarding claim 7, von Elgg in view of Lai teaches all the limitations of claim 6. However, the combination of von Elgg, and Lai do not explicitly teach:
wherein the step of automatically determining one or more output media file formats for transcoding said one or more input media files further comprises the steps of (i) assigning a weight to a set of popular media file formats selected based on said popularity measure and a weight to a set of said trending media file formats; and (ii) combining said weighted media file formats into a single list

Adrangi teaches:
wherein the step of automatically determining one or more output media file formats for transcoding said one or more input media files further comprises the steps of (i) assigning a weight to a set of popular media file formats selected based on said popularity measure and a weight to a set of said trending media file see Adrangi, Paragraphs [0037]-[0038] & [0045], “the “popularity” values calculated by the popularity calculation module 610 may be weighted based on factors other than raw popularity… content stored in a particular file format may be weighted differently, depending on the circumstances (e.g., RealVideo® 8 files may be weighted higher than other media file formats)… the popularity calculation module 610 calculates a prioritized popularity list for the cached data (i.e., based on the “hit history list”) as well as for the non-cached data (i.e., based on the “request history list” as described above).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), further in view of Adrangi (teaching a system and method for populating cache servers with popular media contents), and arrived at a method that incorporates weighted popular data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of weighing media formats (see Adrangi, Paragraphs [0038]). In addition, the references (von Elgg, Lai, and Adrangi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between the references highly suggests an expectation of success.

Regarding claim 13, von Elgg in view of Lai teaches all the limitations of claim 11. However, the combination of von Elgg, and Lai do not explicitly teach:
wherein the step of automatically determining one or more output media file formats for transcoding said one or more input media files further comprises the steps of (i) assigning a weight to a set of popular media file formats selected based on said popularity measure and a weight to a set of said trending media file formats; and (ii) combining said weighted media file formats into a single list

Adrangi teaches:
wherein the step of automatically determining one or more output media file formats for transcoding said one or more input media files further comprises the steps of (i) assigning a weight to a set of popular media file formats selected based on said popularity measure and a weight to a set of said trending media file formats; and (ii) combining said weighted media file formats into a single list (see Adrangi, Paragraphs [0037]-[0038] & [0045], “the “popularity” values calculated by the popularity calculation module 610 may be weighted based on factors other than raw popularity… content stored in a particular file format may be weighted differently, depending on the circumstances (e.g., RealVideo® 8 files may be weighted higher than other media file formats)… the popularity calculation module 610 calculates a prioritized popularity list for the cached data (i.e., based on the “hit history list”) as well as for the non-cached data (i.e., based on the “request history list” as described above).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), further in view of Adrangi (teaching a system and method for populating cache servers with popular media contents), and arrived at a machine that incorporates weighted popular data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of weighing media formats (see Adrangi, Paragraphs [0038]). In addition, the references (von Elgg, Lai, and Adrangi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between the references highly suggests an expectation of success.

Claim 8 is being rejected under 35 U.S.C. 103 as being unpatentable over von Elgg in view of Lai, further in view of Rao et al. (US 2014/0033242 A1).
Regarding claim 8, von Elgg in view of Lai teaches all the limitations of claim 1. However, the combination of von Elgg, and Lai do not explicitly teach:
automatically selecting one or more transcoding algorithms for said transcoding of said one or more input media files into said determined one or more output media file formats using an unsupervised technique for grouping similar objects that identifies an algorithm used to transcode one or more proximally similar files as said one or more input media files from said previously transcoded files;

Rao teaches:
automatically selecting one or more transcoding algorithms for said transcoding of said one or more input media files into said determined one or more output media file formats using an unsupervised technique for grouping similar objects that identifies an algorithm used to transcode one or more proximally similar files as said one or more input media files from said previously transcoded files (see Rao, Paragraph [0023], “The analysis function 44 can operate in supervised, semi-supervised or unsupervised learning mode depending on the amount of labeled training data available.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), further in view of Rao (teaching video service assurance systems and methods in wireless networks), and arrived at a method that incorporates an unsupervised technique. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of analyzing data (see Rao, Paragraphs [0023]). In addition, the references (von Elgg, Lai, and Rao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between the references highly suggests an expectation of success.

Claim 9 is being rejected under 35 U.S.C. 103 as being unpatentable over von Elgg in view of Lai in view of Agnoli et al. (US 2003/0158913 A1), further in view of Hallin et al. (US 2005/0083910 A1).

dynamically prioritizing a plurality of said input files to transcode based on a complexity rating of said determined one or more output media file formats and a ranking of said selected transcoding algorithms.

Agnoli teaches:
dynamically prioritizing a plurality of said input files to transcode based on a complexity rating of said determined one or more output media file formats and a ranking of said selected transcoding algorithms (see Agnoli, Paragraphs [0073], [0119], “transcoding tasks can be prioritized... the determinations are made as to the processing load inherent in the transcoding task, the current load on the transcoding servers, and the priority of the transcoding task… records the status and maturity of the transcoding task for purposes of informing subsequent decisions as to server selection.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method), further in view of Agnoli (teaching a system, method, and computer program product for media publishing request processing), and arrived at a method that prioritizes tasks based on complexity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of balancing the total processing load, and executing the transcoding tasks in a timely manner (see Agnoli, Paragraph [0078]). In addition, the references (von Elgg, Lai, and Agnoli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between the references highly suggests an expectation of success.

However, the combination of von Elgg, Lai, and Agnoli do not explicitly teach:
dynamically prioritizing a plurality of said input files to transcode based on a complexity rating of said determined one or more output media file formats and a ranking of said selected transcoding algorithms;

Hallin teaches:
dynamically prioritizing a plurality of said input files to transcode based on a complexity rating of said determined one or more output media file formats and a ranking of said selected transcoding algorithms (see Hallin, Paragraphs [0028], “if a common transcoder was ranked first on one endpoint's list and tenth on the other endpoint's list (total=11), a transcoder which is ranked second on both lists (total=4) would be chosen over the former.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined von Elgg (teaching compressing, transcoding, sending, and retrieving video and audio files in a server-based system) in view of Lai (teaching distributed on-demand media transcoding system and method) in view of Agnoli (teaching a system, method, and computer program product for media publishing request processing), further in view of Hallin (teaching a vocoder selection method), and arrived at a method that ranks transcoding algorithms. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of quality (see Hallin, Paragraph [0027]). In addition, the references (von Elgg, Lai, Agnoli, and Hallin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between the references highly suggests an expectation of success.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161